Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data input unit, an output unit, and a calculation and control unit in claims 1 and 20 and an apparatus for carrying out ventilation or for carrying out anesthesia or for carrying out both in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, it is unclear if the electrical impedance tomography apparatus is part of the claimed device or not.  It is also unclear if “one or more difference parameters” in the seventh to last line is one of the “difference parameters” determined earlier or is a new difference parameter.
	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the apparatus for carrying out ventilation or for carrying out anesthesia is actually part of the claimed device or not.
Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the limitations of data input unit, an output unit, a calculation and control unit in claim 1 are to be interpreted as the computer recited in the specification. Specifically, it is unclear what if any structures correspond to the units.
Claim limitation data input unit, an output unit, a calculation and control unit in claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because It is unclear what if any structure corresponds to the units. Does the computer recited in the specification correspond to all the units or any of the units structurally?  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a regional difference value between the impedance values, classifying difference values and to determine difference parameters.
 	The limitation of determining a regional difference value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the language, “determining” in the context of this claim encompasses the user manually calculating the difference value. Similarly, the limitation classifying difference values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the “classifying” in the context of this claim encompasses the user sorting the difference values based on some criteria. The determining difference parameters, as drafted, is a process that, under a broadest reasonable interpretation, cover performance of the limitation in the mind. Specifically, the “determining” in the context of the claim encompasses the user thinking about or calculating a difference parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites a data input unit, an output unit and a calculation and control unit. All of the units are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the data input unit, the output unit and the calculation and control unit do not provide significantly more as they are generically recited and do not even have an associated physical structure so the cannot provide significantly more. The dependent claims 2-14 recite additional abstract determination steps that do not amount to significantly more and claim 15 recites a ventilator or aesthesia device that is generically recited. The claim is not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. “Assessment of regional lung recruitment and derecruitment during a PEEP trial based on electrical impedance tomography” in view of Hess “Respiratory mechanics in mechanically ventilated patients”
Regarding claim 1, Meier discloses a device for determination of difference parameters based on electrical impedance tomography (EIT) data, the device comprising: 
 a data input unit, configured to receive the EIT data provided by an electrical impedance tomography apparatus, wherein the data input unit is configured to receive and provide EIT data from at least one region of the lungs of a living being over an observation period ([pg. 544] an EIT system with 16 electrodes was used. [FIG2] various regions are measured to determine regional changes);
an output unit ([pg. 545] the LabVIEW software is considered the output unit that outputs to a display); 
a calculation and control unit connected to the output unit and connected to the data input unit ([pg. 544] a Panel PC is used), wherein the calculation and control unit is configured 
to determine regional impedance values at a first time from the EIT data for at least two regional zones of the lungs ([pg. 545] four regions of interest are examined);
to determine additional regional impedance values at least one additional time for the at least two regional zones of the lungs, the at least one additional time, as a further time, chronologically succeeding the first time ([pg. 545] the regional impedance is taken over several steps of the PEEP, so over time, resulting in 8 different readings);
to determine a regional difference value between the impedance value at the first time and the impedance value at the additional time for each of the at least two regional impedance values to provide regional difference values ([FIG4,5]);
to classify difference values from the regional difference values determined on the basis of an evaluation criterion ([pg. 545] the change in impedance at the end of inhalation and exhalation for each ROI are determined);
 to add up the classified difference values and to determine difference parameters therefrom, which indicate regional property changes in the at least two regional zones of the lungs and to generate and provide a control signal from the difference parameters ([pg. 545] tidal volume loss and gain is determined from the impedance changes), wherein:
the output unit is configured to use the control signal to provide or output an output signal, which represent the values of the regional property changes of each of the at least two regional zones of the lungs ([pg. 545][FIG5] the tidal volume change for each ROI is displayed).
at least one front region, a ventral region or rear/dorsal region of the lungs, is also included in a region of the at least two regional zones of the lungs; and the calculation and control unit is configured to determine, from the regional impedance values, regional end-expiratory impedance values of the front region of the lungs, to determine the regional difference values from the end-expiratory impedance values of the front or rear region of the lungs and to determine a difference parameter, which indicates the property changes in the front/ventral or rear/dorsal region of the lungs ([pg. 545][FIG2] the images are taken of the cross-section of the thorax including both the ventral and dorsal region).
 	the output unit, using the control signal, is configured to generate, provide or output the output signal, which comprises numerical values representing win/loss situations of the regional changes in compliance in the dorsal region of the lungs ([pg. 545 column 1; pg. 548 and FIG5]the device determines the gain and loss of tidal volume). 
 	Meier does not specifically disclose determining regional changes in compliance. Hess teaches the basic calculation for compliance for a ventilated patient ([pg. 1784] compliance is the tidal volume divided by pressure change) Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine Meier with calculation of Hess as Meier already measures peak inspiratory pressure, the peak end-expiratory pressure and tidal volume and Hess provides another respiratory metric to monitor patient condition. Similarly, the combination is applying a known technique to a known device ready for improvement to provide the predictable result of calculating additional respiratory metrics.
Regarding claim 2, Meier discloses the data input unit is configured to receive and provide data, which indicate measured pressure values or a pressure course of a ventilation pressure, of a ventilation course, in the observation period ([pg. 544][FIG5] the readings are taken at various PEEP pressures); values, which indicate end-expiratory values of a ventilation pressure, are determined by the calculation and control unit on the basis of the data, which values indicate the pressure course or the measured pressure values of the ventilation course ([pgs. 544,547] end-expiratory impedance measurements).
Regarding claim 3, Meier discloses the device wherein the calculation and control unit: determines regional end-expiratory impedance values of the regional zones of the lungs ([pgs. 544,547]); determines regional difference values from the regional end-expiratory impedance values ([pgs. 544,547] impedance is measured for the ROIs at the end of expiration); and determines the difference parameters in each case taking into consideration the values, which indicate end-expiratory values of the ventilation pressure, from the regional impedance values ([FIG4] the impedance measurements are used to determine the changes in tidal volume for the ROIs).
Regarding claim 4, Meier discloses the device wherein a duration of at least two breathing cycles, each with an inspiratory period and an expiratory period, is selected to be the observation period ([pg. 545] several cycles of PEEP are monitored).
Regarding claim 5, Meier discloses the device wherein: a time period of a maneuver with changes in the ventilation pressure, in a decremental PEEP trial with a plurality of breathing cycles, each with a phase of inspiration and with a phase of expiration, is selected as the observation period ([pg. 545]); and the end-expiratory ventilation pressure, corresponding to the regional end-expiratory impedance values, is lower by a predefined value at the further second time compared to the end-expiratory ventilation pressure at the first time ([pg. 545][FIG4] the observations are made over a PEEP increase then decrease).

 	Regarding claim 6, Meier discloses the device wherein the output unit, using the control signal, is configured to generate, provide or output the output signal, which represents the difference parameters as a function of the pressure-time course of the decremental PEEP trial or as a function of a time course of the decremental PEEP trial ([FIG3] the graph displays the differences as a function of the PEEP course).
Regarding claim 7, Meier disclose the device wherein a time period of a maneuver with changes in the ventilation pressure, in an incremental PEEP trial with a plurality of breathing cycles, each with a phase of inspiration and with a phase of expiration, is selected to be the observation period ([pg. 545]); and the end-expiratory ventilation pressure (PEEP) corresponding to the regional end-expiratory impedance values is increased by a predefined value at the further second time compared to the end-expiratory ventilation pressure (PEEP) at the first time ([pg. 545][FIG4] the observations are made over a PEEP increase then decrease).
Regarding claim 8, Meier discloses the device wherein the output unit, using the control signal, is configured to generate, provide or output the output signal, which represents the difference parameters as a function of the pressure-time course of the incremental PEEP trial or as a function of a time course of the incremental PEEP trial ([FIG3] the graph displays the differences as a function of the PEEP course).
Regarding claim 12, Meier discloses the device wherein: the property changes in the rear, ventral region of the lungs relates to a win/loss situation of the regional changes in compliance in the ventral region of the lungs; the output unit, using the control signal, is configured to generate, provide or output the output signal, which represents numerical win/loss situations of the regional changes in compliance in the ventral region of the lungs ([pg. 545] the device determines the gain and loss of tidal volume). Hess teaches the basic calculation for compliance for a ventilated patient ([pg. 1784] compliance is the tidal volume divided by pressure change) Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine Meier with calculation of Hess as Meier already measures peak inspiratory pressure, the peak end-expiratory pressure and tidal volume and Hess provides another respiratory metric to monitor patient condition. Similarly, the combination is applying a known technique to a known device ready for improvement to provide the predictable result of calculating additional respiratory metrics.
Regarding claim 13, the device wherein the data, which indicate a pressure course of a ventilation pressure or in the observation period, are provided to the device by a ventilator or an anesthesia apparatus and are inputted or provided by the data input unit and are processed by the calculation and control unit for determination of the difference parameters ([pg. 545] the impedance is measured over several cycles of PEEP are monitored. An electrically controllable ventilator is used with the EIT system).
Regarding claim 14, Meier discloses the device further comprising a display connected to the output unit for visualization of properties of lungs based on the EIT data for determination and visualization of properties of the lungs or property changes ([pg. 545] the data is output to a display).
Regarding claim 15, Meier discloses the device in combination with an apparatuses for carrying out ventilation or for carrying out anesthesia or for carrying out both ventilation and for carrying out anesthesia ([pg. 545] An electrically controllable ventilator is used with the EIT system).
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. As laid out in the 101 rejection previously, the determining could be as simple as the user calculating the differences between signals or data points in time and the classifying could be as simple as the user sorting the difference data based on some criteria. Neither of these steps require the calculation and control unit. The input data unit is generically recited and only performs pre-solutional data gathering steps. The calculation and control unit is no more than a generic use processor that performs the abstract idea so it does not add significantly more to the claim. The output unit is a generically recited display that only performs the post-solutional activity of outputting the determination.
Regarding Applicant’s arguments against Meier, Examiner respectfully disagrees. The win/loss situation is just the determination of positive and negative changes in the regional differences or recruitment and derecruitment of the lung regions. As such, Meier discloses outputting and displaying the win/loss situation in terms of gain and loss in the tidal volume of the lungs ([pg. 545 column 1; pg. 548 and FIG5] which shows both color coded and numerical indicators of change in tidal volume. Hess teaches determining the compliance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teschner et al. US 2007/0246047.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792